Sherwood, C. J.
We reverse the judgment herein,, and remand the cause, for the reason that no venue was proven. True, it ivas in evidence that the homicide was committed in “Camden Point,” and the defendant testified that he had “ been in Platte county four or five days before the difficulty,” but it nowhere appears that “Camden Point” is in Platte county, nor is. to be inferred that-it'is in that county from the testimony of defendant as to his whereabouts for four or five days prior.to the occurrence on which the indictment is based. This ease is, therefore» on all-fours with that of State v. McGinniss, 74 Mo. 245. "We shall not rule on any other question in the case, as it may not be necessary in the event of a new trial.
All concur.